Citation Nr: 1119121	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-08 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include panic disorder and major depressive disorder, and claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and friend


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel

INTRODUCTION

The Veteran, who is the claimant or appellant, had active service from December 1975 to July 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied service connection for panic disorder and major depressive disorder, claimed as PTSD.  The Veteran disagreed and perfected the appeal. 

In April 2011 the Veteran testified before the undersigned via video-teleconference.  A transcript has been incorporated into the record. 

In consideration of a recent Court decision, the Board has recharacterized the Veteran's psychiatric claim, as is now stated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The claim seeking entitlement to service connection for an acquired psychiatric disorder is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Veteran was afforded a VA PTSD examination in April 2007, following the February 2007 claim seeking service connection for PTSD.  The examiner who conducted the April 2007 VA examination opined the Veteran did not have sufficient symptoms to meet the DSM-IV criteria for a diagnosis of PTSD; however, the examiner indicated the Veteran met the criteria for a panic disorder and major depressive disorder, recurrent, currently resolving.  The VA examiner then opined that the symptoms of depression and the diagnosis of a major depressive disorder were not related to the Veteran's service-connected accidents or to his physical sequelae.  Regarding the panic disorder, the examiner opined that, while "a portion" of that panic disorder was from three pre-service accidents, another "portion" was directly related to the accidents that occurred while he was in military service.  The VA examiner then concluded that the symptoms of that panic disorder were mild at that time.

The Board finds that this opinion that a "portion" of the panic disorder was related to service must be clarified.  The Board cannot grant service connection for a proportion of a disorder, though the Board may distinguish between the symptoms of service-connected disorders when they are separated from the symptoms of non-service-connected disorders.   See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disorder and a service-connected disability in the absence of medical evidence that does so).  Therefore, the claims file should be returned to the VA examiner who reached this opinion for clarification.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  If that examiner is not longer with VA, then the Veteran should be afforded a new examination.

Accordingly, the issue of service connection for an acquired psychiatric disorder, to include panic disorder and major depressive disorder, is REMANDED for the following action:

1.  The RO/AMC should forward to the April 2007 VA examiner the claims file, or appropriate copies thereof, and request that VA examiner to clarify the opinion that a "portion" of the panic disorder was directly related to the Veteran's military service, to specific whether the panic disorder was or was not at least as likely as not (i.e., 50 percent or greater probability) related to service.  Further, if the examiner opines that the panic disorder was as likely as not to be related to service, upon reviewing the examination, the VA examiner should be asked to identify all symptoms of that panic disorder, as opposed to the symptoms of the depression and major depressive disorder, which the examiner has already opined were not related to service.  

a.  If the April 2007 VA examiner is no longer employed at VA, then schedule the Veteran for a VA mental disorders examination with an appropriate examiner in order to determine the nature and etiology of the panic disorder, including an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the panic disorder is related to his service in the military.  

b).  The VA examiner should review the examinations and treatment report evidence of record, which includes various histories, findings, and psychiatric diagnoses, assess the history, examine the Veteran, conduct all necessary diagnostic testing and evaluation, and: i) diagnose all evident psychiatric disabilities, including, if appropriate, panic disorder; and ii) if possible, distinguish all symptoms of any panic disorder, as opposed to other acquired psychiatric disorders.   

c).  To assist in making this important determination, have the designated examiner review the relevant documents in the claims file for the Veteran's pertinent medical history, the service treatment (medical) records, and pertinent post-service treatment (medical) records.

d).  The requested determination should also take into consideration the Veteran's psychiatric, occupational, and recreational history prior to, during, and since service.  The bases for the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  If an opinion cannot be provided without resorting to speculation, please indicate this in the report and set forth the reasoning why an opinion cannot be provided.  

2.  Thereafter, the RO should readjudicate the claim for service connection for an acquired psychiatric disorder.  If the benefits sought remain denied, the RO should issue a supplemental statement of the case, and should afford the appropriate period to respond.  Thereafter, the case should be returned to the Board, as warranted.

The purpose of this remand is to further develop the record, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


